

115 HR 2960 IH: Community College Student Success Act
U.S. House of Representatives
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2960IN THE HOUSE OF REPRESENTATIVESJune 20, 2017Ms. Meng (for herself, Mr. Scott of Virginia, Ms. Velázquez, Ms. Clarke of New York, Mr. Nadler, Mr. Serrano, Mr. Jeffries, Mrs. Carolyn B. Maloney of New York, and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Education to establish and carry out a grant program to make grants to
			 eligible institutions to plan and implement programs that provide
			 comprehensive support services and resources designed to increase transfer
			 and graduation rates at community colleges, and for other purposes.
	
 1.Short titleThis Act may be cited as the Community College Student Success Act. 2.Community College Student Success Grant Program authorizedFrom the amounts appropriated under section 10, the Secretary of Education shall establish and carry out the community college student success grant program to award grants under sections 3 and 4, on a competitive basis, to eligible institutions to plan and implement community college student success programs designed to increase—
 (1)the rate at which eligible students graduate from a program of study at such eligible institution within 150 percent of the normal time for graduation; and
 (2)transfer rates of eligible students. 3.Grants to plan community college student success programs (a)Planning grants authorizedFrom the amounts appropriated to carry out this section under section 10 for a fiscal year, the Secretary shall award planning grants for such fiscal year, on a competitive basis, to eligible institutions to develop plans for community college student success programs.
 (b)DurationA grant awarded under this section shall be for a 1-year period. (c)Peer review process; priorityIn awarding grants under this section for a fiscal year, the Secretary shall—
 (1)carry out a peer review process that— (A)requires that each application submitted under subsection (d) be peer reviewed by a panel of readers composed of individuals selected by the Secretary, which shall include—
 (i)not less than 50 percent of readers— (I)who are not employees of the Federal Government; and
 (II)who have relevant research or practical experience with respect to student support programs designed to increase graduation rates and transfer rates at public 2-year institutions of higher education; and
 (ii)to the maximum extent practicable, individuals who are members of groups underrepresented in higher education, including African Americans, Hispanics, Native Americans, Alaska Natives, Asian Americans, and Native American Pacific Islanders (including Native Hawaiians); and
 (B)ensures that no individual assigned under subparagraph (A) to review an application has any conflict of interest with regard to that application that may make the individual unable to impartially conduct such review; and
 (2)give priority to eligible institutions that are eligible to receive funding under title III or V of the Higher Education Act of 1965 (20 U.S.C. 1051 et seq.).
 (d)ApplicationAn eligible institution desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, which shall include—
 (1)the graduation rate and transfer rate for the most recent academic year for which data are available for eligible students and all students, respectively;
 (2)an analysis of how implementing a community college student success program may improve the graduation rate or transfer rate for eligible students; and
 (3)an analysis of the methods the eligible institution has previously used to improve the graduation rate or transfer rate with respect to eligible students and all students, respectively.
 (e)Use of fundsAn eligible institution that receives a grant under this section shall use the grant to develop a plan to implement a community college student success program at the eligible institution.
 (f)ReportNot later than 1 year after the date on which an eligible institution receives a grant under this section, such eligible institution shall submit to the Secretary a report that includes—
 (1)a plan for implementing a community college student success program at the eligible institution, including—
 (A)the ambitious outcome goals for achieving significant improvements in graduation rates and transfer rates for eligible students and all students, respectively, as such rates are defined by the eligible institution, in consultation with the Secretary, before the end of the grant period;
 (B)the number of such eligible students who will participate in such program, including how such eligible students will be identified, referred, and selected, in cases where the interest in the program is larger than the budget for the program;
 (C)the demographics (including income, race, and gender) of such eligible students; (D)based on the most recent academic year for which data are available, disaggregated by eligible students and all students—
 (i)graduation rates; (ii)transfer rates;
 (iii)retention rates; (iv)rates of completion of remedial courses for students required to complete such courses; and
 (v)average number of credits attempted and average number of credits earned; (E)an analysis of the financial needs of the eligible students described in subparagraph (B);
 (F)an analysis of how the eligible institution will collaborate across departments at the institution and with external partners to implement a community college student success program, including the detailed roles and responsibilities of each potential external partner (including each investor, State or local government entity, or other stakeholder);
 (G)a description of how the eligible institution will effectively staff a community college student success program; and
 (H)a timeline for the implementation of such program; (2)a budgetary analysis that includes—
 (A)a description of how the eligible institution will— (i)provide non-Federal funds for such program under subsection (d) of section 4; and
 (ii)meet the requirement of subsection (b)(3) of such section; and (B)a description of how the eligible institution will continue to fund such program after the end of the grant period for the grant awarded to the institution under section 4;
 (3)a description of the data system the eligible institution will use to track and evaluate the progress of eligible students participating in such program;
 (4)an analysis of the institutional barriers that may hinder implementing such program at such eligible institution; and
 (5)such other information as the Secretary may require. 4.Grants to implement community college student success programs (a)Implementation grants authorizedFrom the amounts appropriated to carry out this section under section 10 for a fiscal year, the Secretary shall award grants for such fiscal year, on a competitive basis, to eligible institutions awarded a grant under section 3 to implement community college student success programs.
				(1)In general
 (2)ConsultationIn awarding grants under this section for a fiscal year, the Secretary shall consult with the independent evaluator before finalizing which eligible institutions will receive such a grant for such fiscal year.
 (b)Requirements for selectionTo be eligible to receive a grant under this section, an eligible institution shall meet the following requirements:
 (1)The eligible institution was awarded a grant under section 3 at least 1 year before such eligible institution submits an application under subsection (e).
 (2)The eligible institution submits an application under subsection (e). (3)The eligible institution demonstrates, on the date of the application described in subsection (e), the availability of non-Federal funding for the matching funds required under subparagraphs (A), (B), and (C) of subsection (d)(1).
 (c)DurationA grant awarded under this section shall be for a 5-year period. (d)Non-Federal contribution (1)In generalExcept as provided in paragraph (2), an eligible institution awarded a grant under this section shall contribute in cash from non-Federal sources, the following:
 (A)For the second year of the grant period, an amount equal to 20 percent of the cost of carrying out the community college student success program at the institution for such year.
 (B)For the third year of the grant period, an amount equal to 40 percent of the cost of carrying out such program for such year.
 (C)For the fourth year of the grant period, an amount equal to 60 percent of the cost of carrying out such program for such year.
 (D)For the fifth year of the grant period, an amount equal to 80 percent of the cost of carrying out such program for such year.
					(2)Exception
 (A)In generalNotwithstanding paragraph (1), with respect to an exempt institution awarded a grant under this section, for each year of the grant period beginning with the second year through the fifth year, the Secretary shall not require the institution to make a cash contribution from non-Federal sources in an amount that is greater than the amount equal to 5 percent of the cost of carrying out the community college student success program at the institution for such year.
 (B)DefinitionsFor purposes of this paragraph: (i)Exempt institutionThe term exempt institution means an eligible institution that is—
 (I)a Tribal college or university; or (II)an institution located in the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau.
 (ii)Tribal college or universityThe term Tribal college or university has the meaning given the term in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c).
						(e)Application
 (1)In generalAn eligible institution desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, which shall include a copy of the report described in section 3(f).
 (2)Requirements for eligible institutions that reapplyAn institution that submits an application under paragraph (1) that is not the first application submitted by such institution under such paragraph shall include the following in such application:
 (A)The number of applications such eligible institution has submitted under paragraph (1) and the dates on which such applications were submitted.
 (B)A description of the changes the eligible institution has made since the most recent application submitted under paragraph (1) to improve the plan to implement a community college student success program at such eligible institution.
 (3)ReviewNot later than 60 days after receiving an application under this subsection, the Secretary shall approve or deny such application.
 (f)Required use of fundsAn eligible institution that receives a grant under this section shall use the grant funds to— (1)implement a community college student success program;
 (2)regularly review— (A)data to monitor the academic progress of eligible students participating in such program; and
 (B)the meeting and program participation requirements described in section 9(1); and (3)cover the employment of administrators for the program whose sole job shall be to administer the program, without regard to whether the employment is full-time or less than full-time.
 (g)Permissible use of fundsAn eligible institution that receives a grant under this section may use the grant to— (1)establish or expand a data tracking system that includes early alerts to complete the regular reviews required under subsection (f)(2);
 (2)provide eligible students participating in the community college student success program for which the grant is awarded with financial assistance to cover the costs described in paragraph (2), (3), or (8) of section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll);
 (3)establish or expand career development services for such students, such as career workshops or career counseling;
 (4)establish or expand tutoring services for such students; and (5)provide financial support for eligible students participating in such program to enroll in courses offered during enrollment periods that are outside the fall and spring semesters (or equivalent terms).
 (h)ReportsAn eligible institution that receives a grant under this section shall— (1)not less than once for each year of the grant period, submit to the Secretary an annual performance report for such year of the grant period, and when data is available, compares such year with the each of the 2 years preceding the date on which the grant was awarded—
 (A)the demographics of the eligible students participating in the community college student success program;
 (B)the average number of credits attempted and average number of credits earned, rate of retention, rate of degree completion, and transfer rates of such eligible students;
 (C)the graduation rate of such eligible students within— (i)100 percent of the normal time for graduation;
 (ii)150 percent of the normal time for graduation; and (iii)200 percent of the normal time graduation;
 (D)an analysis of the implementation and progress of such program based on the ambitious outcome goals described in the report submitted by the institution under section 3(f)(1)(A), including challenges to and changes made to such program;
 (E)if according to the analysis under subparagraph (D), the program is not on track to meet such ambitious outcome goals, a description of the plans to adjust the program to improve the performance of the program;
 (F)the participation of such eligible students in tutoring, career services, and meetings with program advisors;
 (G)for the report for the third year of the grant period, the plan to meet the non-Federal contribution requirement under subsection (d)(1)(D); and
 (H)for the report for the fourth year of the grant period, a description of— (i)the source of the funds to meet the non-Federal contribution requirement under subsection (d)(1)(D);
 (ii)the plans to continue to fund such program after the grant period ends; and (iii)the plans to use this program as a catalyst for institution-wide reform with respect to graduation rates and transfer rates for all students; and
 (2)not later than 6 years after the date on which the eligible institution received such grant, submit a final report to the Secretary that includes an analysis of—
 (A)the factors that contributed to the success or failure of the community college student success program in meeting the ambitious outcome goals described in the report submitted by the institution under section 3(f)(1)(A);
 (B)the challenges faced in attempting to implement such program; (C)information on how to improve such program;
 (D)whether the program has created an institution-wide reform with respect to graduate rates and transfer rates for all students, and if so, how such reform was created; and
 (E)how the eligible institution will continue to fund such program after the end of the grant period. 5.Evaluations (a)Independent evaluationsBefore finalizing which eligible institutions will receive grants under section 4 for a fiscal year, the Secretary, acting through the Director of the Institute of Education Sciences, shall enter into a contract with an independent evaluator—
 (1)to consult with the Secretary on which eligible institutions should receive the grants; and (2)to use the What Works Clearinghouse Standards (without reservations) to evaluate, throughout the duration of the grant period of such grants—
 (A)each community college student success program for which such grant is awarded, including whether the program met its ambitious outcome goals described in the report submitted by the institution under section 3(f)(1)(A);
 (B)the average impact of community college student success programs on graduation rates and transfer rates for eligible students;
 (C)the variation in program impacts across eligible institutions with respect to such rates; and (D)whether such programs lead to higher graduation rates and transfer rates of eligible students per dollar spent for such students by such institutions compared with such rates at eligible institutions without such programs.
 (b)Results of evaluationsThe results of the evaluations under subsection (a) shall be made publicly available on the website of the Department of Education.
 (c)Funding for evaluationsThe Secretary may reserve not more than 15 percent of the funds appropriated under section 10 for a fiscal year to carry out this section for such fiscal year.
			6.Outreach and technical assistance
 (a)OutreachThe Secretary shall conduct outreach activities to notify eligible institutions of the availability of grants under this Act.
 (b)Technical assistanceThe Secretary shall provide technical assistance— (1)to eligible institutions that may be interested in applying for grants under this Act, including assistance with applications for such grants; and
 (2)to eligible institutions awarded grants under this Act, including assistance with— (A)establishing ambitious outcome goals described in section 3(f)(1)(A); and
 (B)the implementation of a community college student success program. (c)Funding for technical assistance for evaluationsThe Secretary may reserve not more than 7 percent of the funds appropriated under section 10 for a fiscal year for technical assistance under this section for such fiscal year.
 7.Report to CongressNot later than 1 year after the date on which the Secretary receives the final evaluation results under section 5 for eligible institutions that were awarded grants under section 4 for the same fiscal year, the Secretary shall submit to Congress a report that includes—
 (1)the number of grants awarded under section 4 for such fiscal year, and the amount of such grants; (2)the number of grants awarded under section 3 to eligible institutions that received or would have been eligible for the grants described in paragraph (1), and the amount of such grants; and
 (3)such final evaluation results. 8.Supplement, not supplantFunds awarded to an eligible institution under this Act shall be used only to supplement the amount of funds that would, in the absence of the Federal funds provided under this Act, be made available from non-Federal sources or other Federal sources to carry out the activities under this Act, and not to supplant such funds.
 9.DefinitionsIn this Act: (1)Community college student success programThe term community college student success program means a program carried out by an eligible institution under which the institution carries out the following:
 (A)Provides eligible students participating in such program with an amount that covers the cost of tuition and fees that are not covered by any Federal, State, or institutional financial assistance received by the student.
 (B)Requires eligible students participating in such program to— (i)be enrolled in the eligible institution and carry a full-time academic workload during each fall and spring semester (or equivalent terms) during which the student participates in such program;
 (ii)if the eligible student is referred to remedial courses or on academic probation, meet, on at least a weekly basis, with a tutor, except that in the case of an eligible student who is academically struggling, but who is not referred to remedial courses or on academic probation, the student may meet with a tutor as often as the program advisor for such student requires;
 (iii)meet with a program advisor— (I)twice each month during the first semester (or equivalent term) of participation in such program; and
 (II)as directed by the program advisor in subsequent semesters (or equivalent terms) under subparagraph (C)(ii); and
 (iv)meet with an on-campus career advisor or participate in a career services event once each semester (or equivalent term).
 (C)Provides a program advisor to each eligible student participating in such program who— (i)provides comprehensive academic and personal advising to the eligible student, including—
 (I)the creation and implementation of an academic plan for the student to graduate from a program of study at the eligible institution within 150 percent of the normal time for graduation from such program;
 (II)if an eligible student is referred to remedial courses, encouraging such student to complete such courses as quickly as possible; and
 (III)assisting the eligible student with developing and achieving academic goals, including creating strong transfer pathways that demonstrate programmatic transfer for students interested in transferring to a 4-year institution of higher education;
 (ii)after the eligible student participating in such program completes a semester (or equivalent term), creates for the eligible student a needs-based advising schedule that indicates, based on the eligible student’s academic performance, the frequency with which such eligible student shall be required to meet with a program advisor for each subsequent semester (or equivalent term) of program participation;
 (iii)has a caseload of not more than 150 eligible students; (iv)tracks the attendance of the eligible student at the meetings described in clauses (ii), (ii), and (iv) of subparagraph (B);
 (v)monitors the academic progress of the eligible student; and (vi)provides each eligible student who meets the requirements of subparagraph (B), on at least a monthly basis, with financial incentives, such as a transportation pass or a gas card.
 (D)Provides free tutoring and career services to eligible students participating in such program, and may reserve places in select courses for such eligible students in order to create community within cohorts of eligible students.
 (2)Eligible institutionThe term eligible institution means a public 2-year institution of higher education. (3)Eligible studentThe term eligible student means a student enrolled at an eligible institution who—
 (A)on the date such eligible student would begin participation in a community college student success program at such eligible institution—
 (i)is enrolled in a program of study leading to an associate degree; (ii)is enrolled at such institution and carrying a full-time academic workload during each fall and spring semester (or equivalent terms) during which the student participates in such program;
 (iii)is— (I)a first-time undergraduate student; or
 (II)a continuing or transfer student with not more than 15 credits and a minimum grade point average of 2.0 (or its equivalent); and
 (iv)is considered by the eligible institution to need no more than two remedial courses; (B)if the student is eligible for financial aid under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), has completed the Free Application for Federal Student Aid or other common financial reporting form under section 483(a) of such Act (20 U.S.C. 1090(a)); and
 (C)meets any other requirements established by the institution. (4)Full-time academic workloadThe term full-time academic workload, when used with respect to an semester or equivalent term, means at least 12 credits (or the equivalent).
 (5)Institution of higher educationThe term institution of higher education has the meaning given the term under section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (6)SecretaryThe term Secretary means the Secretary of Education. (7)Transfer rateThe term transfer rate, when used with respect to students enrolled in a program of study at an eligible institution, means the rate at which such students transfer to a 4-year institution of higher education.
 10.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $10,000,000,000 for fiscal years 2018 through 2028, to be available until expended.
		